Title: To Benjamin Franklin from Elie de Beaumont, 9 March 1777
From: Elie de Beaumont, Jean-Baptiste-Jacques
To: Franklin, Benjamin


Monsieur
Paris 9 mars 1777.
Monsieur Monin de champigny officier de distinction neveu d’un homme qui a joüi de la plus haute consideration dans ce pays ci desireroit fort d’avoir l’honneur de vous entretenir et de vous presenter des vües qui peuvent vous être utiles. Le vif interêt que je prends a lui me fait prendre la liberté de vous le presenter et de vous prier de l’entendre. Je comptois vous en parler hier, mais nous n’avons eu de vous que le chagrin de ne pas vous posseder. J’ai l’honneur d’être avec une tendre veneration Monsieur Vôtre tres humble et tres obeissant serviteur
Elie de Beaumont

Votre interêt pour nous vous fera apprendre avec plaisir que Madame de Beaumont (qui a l’honneur de vous faire mille complimens) et mon fils sont a present en assés bonne santé.

 
Notation: elie de Beaumont, Paris 9 Mars 77
